As I understand this agreed statement of facts, no one is finding any fault with the inventory upon which the tax of 1874 was assessed. Of what possible consequence is it, then, whether there was a literal compliance with Gen. Stats., ch. 51, secs. 3 and 4, or not? The selectmen, by personal application, appear to have obtained an inventory with which they were satisfied, and upon which they assessed *Page 441 
the tax. Neither they nor the petitioner are seeking to have that inventory changed. It seems to me very clear, that if there was any informality in the course pursued (and I hardly see how it can be contended that there was), that informality was waived and cured by the acquiescence of all the parties concerned.
Further: I think the objection comes too late. If the town or the selectmen desired to avail themselves of the objection that there had not been a compliance with section 4 of chapter 51, their time to make it was before the petition was sent to a committee for hearing. It would be unjust, and contrary to the practice in all analogous cases, to permit the town to go into a hearing, and take the chances of a report in their favor, and then, when they find that it is against them, snatch from the petitioner the fruits of his victory by a technical matter of this kind. I think their conduct amounted to a waiver of the objection, admitting that it would have been available if taken at any stage of the proceedings.
Case discharged.